Order issued September /4 , 2012




                                               In The
                                   Timid of Apprats
                                  Distrirt ni rxas at Dallas
                                       No. 05-11-00193-CV


                                MICHAEL MILLER, Appellant
                                                 V.
KARL CARTER AND CLIFFORD CARTER, INDIVIDUALLY AND D/B/A/ CLIFFORD
                 CARTER CONSTRUCTION, Appellees


                                            ORDER

       Before the Court is appellant's unopposed motion for enlargement of time to file motion

for rehearing, which was filed on September 12, 2012. The motion is GRANTED. The time

for appellant to file a motion for rehearing is extended un   epte be 21, 2012.




                                                      JIY MO EL Y
                                                      JUSTICE